UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	March 31, 2016 Item 1. Schedule of Investments: Putnam VT Voyager Fund The fund's portfolio 3/31/16 (Unaudited) COMMON STOCKS (92.9%) (a) Shares Value Aerospace and defense (3.1%) Airbus Group SE (France) 80,722 $5,356,390 General Dynamics Corp. 30,000 3,941,100 Honeywell International, Inc. 50,025 5,605,301 Northrop Grumman Corp. 17,797 3,522,026 United Technologies Corp. 29,300 2,932,930 Airlines (3.6%) Air Canada (Canada) (NON) 532,600 3,674,376 American Airlines Group, Inc. 445,600 18,274,056 Delta Air Lines, Inc. (S) 50,800 2,472,944 Automobiles (1.5%) Fiat Chrysler Automobiles NV (Italy) (S) 437,938 3,529,780 Tesla Motors, Inc. (NON) (S) 10,189 2,341,127 Yamaha Motor Co., Ltd. (Japan) 250,300 4,163,327 Banks (1.4%) Bank of America Corp. 329,684 4,457,328 JPMorgan Chase & Co. 81,150 4,805,703 Beverages (0.9%) Anheuser-Busch InBev SA/NV ADR (Belgium) 39,400 4,911,604 Monster Beverage Corp. (NON) 10,400 1,387,152 Biotechnology (8.9%) AMAG Pharmaceuticals, Inc. (NON) 219,020 5,125,068 Amgen, Inc. 16,600 2,488,838 ARIAD Pharmaceuticals, Inc. (NON) 291,600 1,863,324 Biogen, Inc. (NON) 24,875 6,475,460 Celgene Corp. (NON) 227,511 22,771,576 Gilead Sciences, Inc. 192,347 17,668,995 Medivation, Inc. (NON) 36,400 1,596,016 Merrimack Pharmaceuticals, Inc. (NON) (S) 326,232 2,730,562 Capital markets (2.1%) Apollo Global Management, LLC Class A 66,000 1,129,920 Charles Schwab Corp. (The) 132,100 3,701,442 E*Trade Financial Corp. (NON) 63,400 1,552,666 KKR & Co. LP 341,300 5,013,697 Morgan Stanley 121,000 3,026,210 Chemicals (1.1%) Dow Chemical Co. (The) 29,300 1,490,198 E.I. du Pont de Nemours & Co. 36,700 2,323,844 Sherwin-Williams Co. (The) 11,775 3,351,989 Commercial services and supplies (0.4%) Tyco International PLC 75,800 2,782,618 Consumer finance (0.3%) Discover Financial Services 26,800 1,364,656 Oportun Financial Corp. (acquired 6/23/15, cost $391,482) (Private) (F) (RES) (NON) 137,362 352,334 Diversified consumer services (0.1%) ITT Educational Services, Inc. (NON) (S) 434,667 1,343,121 Diversified telecommunication services (0.2%) Nippon Telegraph & Telephone Corp. (Japan) 23,700 1,020,904 Energy equipment and services (0.8%) Baker Hughes, Inc. 55,800 2,445,714 Halliburton Co. 74,767 2,670,677 Food and staples retail (1.8%) CVS Health Corp. 72,200 7,489,306 Walgreens Boots Alliance, Inc. 56,700 4,776,408 Food products (0.3%) Nomad Foods, Ltd. (United Kingdom) (NON) 93,000 837,930 TreeHouse Foods, Inc. (NON) 16,915 1,467,376 Health-care equipment and supplies (1.5%) Becton Dickinson and Co. 30,400 4,615,328 Cooper Cos., Inc. (The) 13,800 2,124,786 Intuitive Surgical, Inc. (NON) 5,700 3,425,985 Health-care providers and services (1.0%) Brookdale Senior Living, Inc. (NON) 123,200 1,956,416 Cardinal Health, Inc. 59,700 4,892,415 Hotels, restaurants, and leisure (0.9%) Chipotle Mexican Grill, Inc. (NON) 700 329,679 Hilton Worldwide Holdings, Inc. 59,400 1,337,688 Melco Crown Entertainment, Ltd. ADR (Hong Kong) 86,900 1,434,719 Restaurant Brands International LP (Units) (Canada) 916 35,617 Wynn Resorts, Ltd. (S) 35,600 3,326,108 Household durables (0.9%) PulteGroup, Inc. 183,179 3,427,279 Skyworth Digital Holdings, Ltd. (China) 1,652,485 1,022,505 Tempur Sealy International, Inc. (NON) 28,900 1,756,831 Independent power and renewable electricity producers (0.6%) NRG Energy, Inc. 332,500 4,325,825 Industrial conglomerates (0.3%) Danaher Corp. 20,495 1,944,156 Insurance (1.5%) American International Group, Inc. 64,000 3,459,200 Assured Guaranty, Ltd. 154,870 3,918,211 Genworth Financial, Inc. Class A (NON) 492,613 1,344,833 Prudential PLC (United Kingdom) 67,438 1,250,792 Internet and catalog retail (6.2%) Amazon.com, Inc. (NON) 45,475 26,995,779 Ctrip.com International, Ltd. ADR (China) (NON) (S) 86,200 3,815,212 Delivery Hero Holding GmbH (acquired 6/12/15, cost $1,378,658) (Private) (Germany) (F) (RES) (NON) 179 983,569 FabFurnish GmbH (acquired 8/2/13, cost $43) (Private) (Brazil) (F) (RES) (NON) 32 27 Global Fashion Holding SA (acquired 8/2/13, cost $2,084,441) (Private) (Brazil) (F) (RES) (NON) 49,204 1,331,774 Netflix, Inc. (NON) 14,900 1,523,227 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $43) (Private) (Brazil) (F) (RES) (NON) 32 27 New Middle East Other Assets GmbH (acquired 8/2/13, cost $17) (Private) (Brazil) (F) (RES) (NON) 13 11 Priceline Group, Inc. (The) (NON) 6,003 7,737,627 Internet software and services (16.0%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 104,411 8,251,601 Alphabet, Inc. Class A (NON) 66,048 50,388,018 Criteo SA ADR (France) (NON) (S) 75,202 3,114,867 Facebook, Inc. Class A (NON) 291,169 33,222,383 Monster Worldwide, Inc. (NON) 576,050 1,877,923 Shopify, Inc. Class A (Canada) (NON) 24,500 691,145 Tencent Holdings, Ltd. (China) 272,800 5,570,397 Yahoo!, Inc. (NON) 159,700 5,878,557 IT Services (4.0%) Computer Sciences Corp. 56,200 1,932,718 PayPal Holdings, Inc. (NON) 40,400 1,559,440 Visa, Inc. Class A 313,300 23,961,184 Leisure products (0.4%) Brunswick Corp. (S) 52,500 2,518,950 Life sciences tools and services (0.1%) Agilent Technologies, Inc. 25,700 1,024,145 Media (1.6%) Charter Communications, Inc. Class A (NON) (S) 9,000 1,821,870 Comcast Corp. Class A 56,115 3,427,504 Liberty Global PLC Ser. A (United Kingdom) (NON) 45,349 1,745,937 Live Nation Entertainment, Inc. (NON) 167,060 3,727,109 Oil, gas, and consumable fuels (3.5%) Anadarko Petroleum Corp. 78,200 3,641,774 ConocoPhillips 35,900 1,445,693 EnVen Energy Corp. 144A (F) 85,000 722,500 EOG Resources, Inc. 7,200 522,576 Gulfport Energy Corp. (NON) 120,800 3,423,472 Pioneer Natural Resources Co. 28,800 4,053,312 Scorpio Tankers, Inc. 978,315 5,703,576 Suncor Energy, Inc. (Canada) 110,000 3,063,484 Whiting Petroleum Corp. (NON) (S) 153,632 1,225,983 Personal products (1.8%) Avon Products, Inc. 1,339,611 6,443,529 Coty, Inc. Class A 132,500 3,687,475 Edgewell Personal Care Co. 29,900 2,407,847 Pharmaceuticals (7.9%) Allergan PLC (NON) 49,742 13,332,348 Bristol-Myers Squibb Co. 50,175 3,205,179 Jazz Pharmaceuticals PLC (NON) 195,857 25,569,131 Perrigo Co. PLC (S) 50,300 6,434,879 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 92,175 4,932,284 Real estate investment trusts (REITs) (0.8%) Communications Sales & Leasing, Inc. (R) 82,700 1,840,075 Gaming and Leisure Properties, Inc. (R) 110,900 3,429,028 Real estate management and development (0.8%) Kennedy-Wilson Holdings, Inc. 240,248 5,261,431 Road and rail (1.2%) Genesee & Wyoming, Inc. Class A (NON) 10,269 643,866 Union Pacific Corp. 91,998 7,318,441 Semiconductors and semiconductor equipment (2.4%) Broadcom, Ltd. 36,600 5,654,700 Intel Corp. 97,900 3,167,065 Lam Research Corp. 6,500 536,900 Micron Technology, Inc. (NON) 244,700 2,562,009 NXP Semiconductor NV (NON) 37,300 3,023,911 QUALCOMM, Inc. 23,400 1,196,676 Software (4.4%) Adobe Systems, Inc. (NON) 17,900 1,679,020 Electronic Arts, Inc. (NON) 41,300 2,730,343 Microsoft Corp. 220,700 12,189,261 Mobileye NV (Israel) (NON) (S) 37,300 1,390,917 Nintendo Co., Ltd. (Japan) 20,600 2,928,606 salesforce.com, Inc. (NON) 94,385 6,968,445 TiVo, Inc. (NON) 219,100 2,083,641 Specialty retail (2.1%) Advance Auto Parts, Inc. 12,900 2,068,386 Gap, Inc. (The) 44,500 1,308,300 Home Depot, Inc. (The) 84,336 11,252,952 Technology hardware, storage, and peripherals (4.5%) Apple, Inc. 250,423 27,293,603 EMC Corp. 76,300 2,033,395 Western Digital Corp. (S) 32,452 1,533,032 Textiles, apparel, and luxury goods (0.7%) NIKE, Inc. Class B 76,700 4,714,749 Thrifts and mortgage finance (0.2%) Radian Group, Inc. 111,000 1,376,400 Tobacco (0.7%) Philip Morris International, Inc. 50,300 4,934,933 Trading companies and distributors (0.4%) AerCap Holdings NV (Ireland) (NON) 63,500 2,461,260 Total common stocks (cost $503,615,834) CONVERTIBLE PREFERRED STOCKS (1.6%) (a) Shares Value Fiat Chrysler Automobiles NV Ser. FCAU, $7.875 cv. pfd. (Italy) 50,163 $3,675,945 Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $1,069) (Private) (F) (RES) (NON) 375 962 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $20,444 (Private) (F) (RES) (NON) 6,490 18,399 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $48,019) (Private) (F) (RES) (NON) 9,434 43,217 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $69,646) (Private) (F) (RES) (NON) 13,683 62,682 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $39,056) (Private) (F) (RES) (NON) 7,114 35,150 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $117,903) (Private) (F) (RES) (NON) 15,352 106,113 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $330,694) (Private) (F) (RES) (NON) 116,033 297,625 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $418,161) (Private) (F) (RES) (NON) 146,723 376,345 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $1,316,369) (Private) (F) (RES) (NON) 462,322 1,184,732 Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/18/15, cost $4,029,742) (Private) (F) (RES) (NON) 119,162 5,230,592 Total convertible preferred stocks (cost $9,556,390) CONVERTIBLE BONDS AND NOTES (1.1%) (a) Principal amount Value AMAG Pharmaceuticals, Inc. cv. sr. unsec. unsub. notes 2 1/2s, 2019 $2,868,000 $3,106,403 Jazz Investments I, Ltd. cv. company guaranty sr. unsec. sub. bonds 1 7/8s, 2021 (Ireland) 2,787,000 2,863,643 Pandora Media, Inc. 144A cv. sr. unsec. notes 1 3/4s, 2020 1,371,000 1,180,774 Total convertible bonds and notes (cost $7,630,594) WARRANTS (0.7%) (a) (NON) Expiration date Strike Price Warrants Value EnVen Energy Corp. 144A (F) 11/6/20 $12.50 85,000 $9 EnVen Energy Corp. 144A (F) 11/6/20 15.00 85,000 9 Gree Electric Appliances, Inc. of Zhuhai 144A (China) 6/24/16 0.00 291,400 960,140 Wells Fargo & Co. (W) 10/28/18 34.01 175,913 2,754,798 Wuliangye Yibin Co., Ltd. 144A (China) 4/15/16 0.00 308,400 1,340,392 Total warrants (cost $2,705,252) INVESTMENT COMPANIES (0.4%) (a) Shares Value Market Vectors Junior Gold Miners ETF (S) 104,595 $2,912,971 Total investment companies (cost $2,241,148) PURCHASED OPTIONS OUTSTANDING (0.3%) (a) Expiration Contract date/strike price amount Value Tronox, Ltd. Class A (Call) May-16/$2.00 $341,131 $1,535,090 Tronox, Ltd. Class A (Call) May-16/3.00 84,801 293,933 Total purchased options outstanding (cost $742,106) U.S. TREASURY OBLIGATIONS (0.2%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 2.125%, February 15, 2041 (i) $1,070,923 $1,385,217 U.S. Treasury Notes 1.750%, April 30, 2022 (i) 84,000 86,090 Total U.S. treasury obligations (cost $1,471,307) SHORT-TERM INVESTMENTS (9.3%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.57% (d) Shares 35,718,178 $35,718,178 Putnam Short Term Investment Fund 0.44% (AFF) Shares 25,461,809 25,461,809 SSgA Prime Money Market Fund Class N 0.40% (P) Shares 350,000 350,000 U.S. Treasury Bills 0.29%, June 9, 2016 (SEGSF) $717,000 716,750 U.S. Treasury Bills 0.31%, May 26, 2016 160,000 159,968 U.S. Treasury Bills 0.30%, May 19, 2016 (SEGSF) 397,000 396,931 U.S. Treasury Bills 0.26%, April 21, 2016 (SEGSF) 193,000 192,989 U.S. Treasury Bills 0.08%, April 14, 2016 (SEGSF) 270,000 269,990 U.S. Treasury Bills 0.06%, April 7, 2016 120,000 119,998 Total short-term investments (cost $63,386,333) TOTAL INVESTMENTS Total investments (cost $591,348,964) (b) FORWARD CURRENCY CONTRACTS at 3/31/16 (aggregate face value $40,774,771) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International British Pound Sell 6/15/16 $1,352,100 $1,323,845 $(28,255) Chinese Yuan (Offshore) Sell 5/18/16 22,502,566 21,643,080 (859,486) Euro Sell 6/15/16 3,712,449 3,543,828 (168,621) Japanese Yen Sell 5/18/16 6,632,207 6,175,200 (457,007) State Street Bank and Trust Co. Canadian Dollar Buy 4/20/16 3,763,518 3,439,693 323,825 Canadian Dollar Sell 4/20/16 3,763,518 3,515,522 (247,996) UBS AG British Pound Sell 6/15/16 1,181,436 1,133,603 (47,833) Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG baskets 460,098 $— 7/28/16 (3 month USD-LIBOR-BBA minus 0.30%) A basket (DBPTMATR) of common stocks $(284,111) shares 267,615 — 11/16/16 (1 month USD-LIBOR-BBA plus 0.30%) Fiat Chrysler Auto 61,083 shares 192,565 — 11/16/16 (1 month USD-LIBOR-BBA plus 0.30%) Fiat Chrysler Auto 43,948 shares 102,874 — 11/16/16 (1 month USD-LIBOR-BBA plus 0.30%) Fiat Chrysler Auto 23,479 shares 54,000 — 11/16/16 (1 month USD-LIBOR-BBA plus 0.30%) Fiat Chrysler Auto 12,324 Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through March 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $680,833,312. (b) The aggregate identified cost on a tax basis is $608,239,972, resulting in gross unrealized appreciation and depreciation of $161,875,855 and $44,616,229, respectively, or net unrealized appreciation of $117,259,626. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $10,023,559, or 1.5% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $28,271,361 $60,297,870 $63,107,422 $24,207 $25,461,809 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $35,718,178, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $34,808,234. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $1,745,468 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own, to enhance the returns on securities owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,704,479 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,259,749 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $96,705,383 $— $2,315,408 Consumer staples 38,343,560 — — Energy 28,196,261 722,500 — Financials 45,680,800 1,250,792 352,334 Health care 132,232,735 — — Industrials 55,573,074 5,356,390 — Information technology 213,419,757 — — Materials 7,166,031 — — Telecommunication services 1,020,904 — — Utilities 4,325,825 — — Total common stocks Convertible bonds and notes — 7,150,820 — Convertible preferred stocks — 3,675,945 7,355,817 Investment companies 2,912,971 — — Purchased options outstanding — 1,829,023 — U.S. treasury obligations — 1,471,307 — Warrants 2,754,798 2,300,550 — Short-term investments 25,811,809 37,574,804 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,485,373) $— Total return swap contracts — (143,277) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities: Balance as of December 31, 2015 Accrued discounts/premiums Realizedgain/(loss) Change in net unrealized appreciation/(depreciation)# Cost of purchases Proceedsfrom sales Totaltransfers intoLevel 3† Totaltransfersout ofLevel 3† Balance as of March 31, 2016 Common stocks*: Consumer discretionary $2,444,593 $— $— $—
